Citation Nr: 0031470	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  98-12 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for nicotine dependence

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and hypertension as secondary to 
nicotine dependence.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel




INTRODUCTION

The veteran had active service from March 1950 to April 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
nicotine dependence, COPD and hypertension as secondary to 
nicotine dependence.  By decision dated in June 1992, the RO 
granted the veteran nonservice-connected pension and the 
veteran remains in receipt of nonservice-connected pension to 
date.    The March 1998 rating decision and subsequent 
statement of the case list the issues as including continued 
entitlement to non-service-connected pension, and find that 
the veteran remains entitled to that benefit.

Inasmuch as the veteran has been in receipt of nonservice-
connected pension since 1992, no justiciable error of fact or 
law remains with respect to whether the veteran is entitled 
to such.  Thus, as the veteran's representative pointed out, 
there is no case or controversy over which the Board has 
jurisdiction.  38 U.S.C.A. §§ 7104, 7105(d); 
38 C.F.R. § 20.101 (1999); Waterhouse v. Principi, 3 Vet. 
App. 473 (1992); Mokal v. Derwinski, 1 Vet. App. 12 (1990).  
In any event, the veteran has not submitted a substantive 
appeal with regard to a pension issue and such an issue has 
not been certified as being in appellate status. Cf. 
VAOPGCPREC 9-99 (1999).


REMAND

The veteran contends that he began smoking cigarettes during 
service at a time when cigarettes were being given out 
gratuitously.  He claims that he developed nicotine 
dependence during service, which led to continued tobacco use 
after service.  The service entrance and discharge 
examination reports have not been associated with the claims 
file.  The available service medical records do not contain 
any reference to cigarette smoking.  Post-service private and 
VA outpatient treatment records show that the veteran had 
respiratory problems in 1985 and that he currently suffers 
from COPD, hypertension and emphysema, which has been 
associated with his history of tobacco use.  

The Board recognizes that the question of service connection 
for disability related to tobacco use in service has been the 
subject of opinions of VA's General Counsel.  The most recent 
such opinion is VAOPGCPREC 19-97 (1997) which sets forth 
certain guidelines for considering service connection based 
on tobacco use.  The Board also observes that in a May 5, 
1997, memorandum, VA's Under Secretary for Health indicated 
that nicotine dependence might be considered a disease for VA 
compensation purposes.  VA's General Counsel has stated that 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.  VAOPGCPREC 19- 97 (1997).  

The General Counsel held that secondary service connection 
may be granted under 38 C.F.R. § 3.310 (1998), if the 
following three questions can be answered affirmatively: (1) 
may nicotine dependence may be considered a disability for 
purposes of the laws governing veterans' benefits; (2) did 
the veteran acquired a dependence on nicotine in service; and 
(3) may that dependence be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97, 62 Fed. Reg. 
37954 (1997). 

The Opinion went on to hold that the determination of whether 
a veteran is dependent on nicotine is a medical issue. 

Recently enacted legislation prohibits service connection of 
a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  38 U.S.C.A. § 1103 (West Supp. 
1999).  This statute, however, applies only to claims filed 
after June 9, 1998.  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  Dudnick 
v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The appellant's claim was submitted prior 
to June 9, 1998.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has essentially held 
that in order to substantiate a claim for service connection 
based on smoking there must be medical evidence that the 
claimed condition resulted from in-service smoking.  The 
Court went on to hold that in order to substantiate a claim 
of secondary service connection from smoking, there must be a 
competent diagnosis of nicotine addiction in service.  Davis 
v. West, 13 Vet App 178 (1999).

Several statements have been received from Alfred Wu, M.D., 
reporting treatment provided to the veteran for conditions at 
issue in this appeal.  The Court has held that where a 
private physician submits statements reporting relevant 
treatment, VA has a duty to seek those treatment records.  
Massey v. Brown, 7 Vet App 204 (1994).

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities or medical professionals 
that have treated him for  nicotine 
dependence, COPD, or hypertension since 
service.  The RO should then take all 
necessary steps to obtain legible copies 
of all records not already contained in 
the claims folder, to include any 
identified VA clinic or medical center, 
and the records of treatment provide by 
Dr. Wu.  The RO should also inform the 
veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2))


2.  The veteran should also be asked to 
submit or identify any additional 
competent (i.e., medical) evidence 
tending to show that he has service 
related nicotine dependence or 
addiction and that the service-related 
nicotine dependence or addiction caused 
his COPD and hypertension.  The RO 
should obtain any evidence identified.  

3.  The veteran should be afforded 
appropriate examinations to determine 
whether the veteran has nicotine 
addiction, hypertension or COPD related 
to service.  The examiners must review 
the claims folder including a copy of 
this remand, the receipt of which should 
be acknowledged in the examination 
report.  The examiner should comment as 
to whether it is at least as likely as 
not that the veteran is dependent on 
nicotine; if, so, whether such dependence 
was acquired in service and resulted in 
the continued use of tobacco products 
after service; and whether it is at least 
as likely as not that any service 
acquired nicotine dependence was the 
proximate cause of the veteran's COPD or 
hypertension.  All necessary tests or 
studies should be performed.  All 
findings should be reported in detail, a 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.

4.  The RO should review the record and 
ensure that all the above actions have 
been requested or completed as 
appropriate.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  The RO should also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




- 7 -


